Citation Nr: 1118103	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-17 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

Service records show that the Veteran served on active duty from August 1940 to December 1945, from December 1949 to October 1951, and from September 1951 to October 1960.

This matter is before the Board of Veterans' Appeals (Board) from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a Board hearing on his April 2010 Form 9.  He later withdrew this request in May 2010 and requested a hearing before a Decision Review Officer (DRO) instead.  He subsequently cancelled his February 2011 DRO hearing and asked that a decision be made based on the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the claims of service connection for bilateral hearing loss and tinnitus in January 2008.  The Veteran did not appeal that decision and it became final.

2.  Evidence submitted since the RO's January 2008 rating decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the service connection claims for bilateral hearing loss and tinnitus, and therefore raises a reasonable possibility of substantiating the issues on appeal.

3.  Bilateral hearing loss and tinnitus are related to service.  
 

CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the January 2008 rating decision is new and material, and the claims for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  


Claims to Reopen Based on New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. 
§ 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.; Shade v. Shinseki, 24 Vet. App 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection for bilateral hearing loss and tinnitus was denied by the RO in January 2008 because there was no medical evidence that either disorder occurred in or was caused by the Veteran's service.  In November 2009, he submitted his current claims for bilateral hearing loss and tinnitus.  The RO denied the claims in January 2010, finding that new and material evidence had not been submitted to reopen the claims.  

The Veteran has submitted additional evidence in support of his application to reopen his service connection claims.  For the reasons to be discussed below, at least some of this evidence is new and material, and his claims are reopened for consideration on the merits.

The evidence submitted after the January 2008 rating decision includes private treatment records from J.A.C., an audiologist.  In a letter dated October 2009, she stated that the Veteran reported being exposed to acoustic trauma during service, to include small arms fire, machinegun fire, and mortars.  She conducted a hearing test and reviewed the RO's January 2008 rating decision.  The audiologist opined that his in-service noise exposure likely contributed to his hearing loss and tinnitus.

The Veteran has also offered an April 2010 statement regarding his noise exposure during and after service.  He contends that most of his service was in the field artillery and infantry.  He maintains that he has never worked with or around heavy equipment, but rather was a superintendent in the construction of homes and small businesses.  His statement is presumed to be credible for the purposes of reopening his claims.  

This evidence is new in that it was not of record in January 2008.  Additionally, the  newly-submitted evidence is not cumulative and redundant of evidence already of record.  The Veteran's statement establishes the specific type of noise that he was exposed to during service and indicates that he did not have occupational noise exposure after service.  

In addition, the audiologist's letter indicated that the Veteran's bilateral hearing loss and tinnitus were causally related to his service.  No such evidence was of record at the time of the prior denial, when the RO found that neither disorder occurred in or was caused by service.  

Because this evidence establishes a nexus, it is material, as it relates to an unestablished fact necessary to substantiate the claim (i.e. an relationship to service).  Additionally, this evidence raises a reasonable possibility of substantiating the claims.  Based on the above, the Board finds the additional evidence to be both new and material and the claims are reopened.  

Service Connection

As the Veteran has submitted new and material evidence, his claims for service connection will be considered on the merits.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

For certain chronic disorders, such as sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

According to a December 2007 VA audiological examination, the Veteran has bilateral hearing loss as defined by VA, as well as tinnitus.  See 38 C.F.R. § 3.385 (2010).  Thus, the question before the Board is whether the current disorders result from a disease or injury incurred during active service.  After reviewing the evidence of record and when resolving doubt in his favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  

The Veteran contends that service connection for bilateral hearing loss and tinnitus is warranted because of noise exposure in service.  In his September 2007 Form 21-526, he reported that he was exposed to loud noises, including artillery, during the Korean War.  

The service treatment records (STRs) show that upon re-enlistment in 1949, his ears and eardrums were noted to be normal.  The Veteran was given a whispered voice test and passed with 15/15.  An August 1951 examination also included a normal clinical evaluation of the ears.  He was given a whispered voice test and passed with 15/15.  No complaints of ear problems were noted in the accompanying medical history report.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The ASA audiogram from the August 1951 examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The Veteran's DD 214 shows that his military occupational specialty (MOS) from 1951 to 1960 was Ordnance Ammunition Officer.  He is competent to describe the nature and extent of his in-service noise exposure, which is consistent with his military occupation of an Ordnance Ammunition Officer.  See 38 C.F.R. 
§ 3.159(a)(2) (2010).  Therefore, in-service noise exposure is conceded.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A December 2007 VA ENT examination shows that the Veteran reported a history of in-serve noise exposure, primarily from heavy artillery.  He was in combat in Korea for 11 months.  The examiner noted that the Veteran had 25 years of post-service noise exposure, primarily from residential construction with heavy equipment.  The Veteran also reported a long history of bilateral hearing loss and tinnitus.  He thought he might have had some high frequency hearing loss since leaving Korea, and reportedly had worn hearing aids since the 1970's.  

The examiner noted that he did not have the claim file to review, although he acknowledged the RO's statement that the Veteran's separation examination for all service periods showed normal hearing.  He determined that there was "probably a lack of clear and convincing evidence to rebut the veteran's contention of possible hearing loss having been incurred while in combat in Korea" unless in-service audiometric testing was done subsequent to the Veteran's return from Korea.  The examiner deferred giving an opinion until the claim file was reviewed and audiometric testing confirmed by the audiologist.

A December 2007 VA audiological examination shows that the Veteran reported a long history of tinnitus, and gave an onset date of 1952.  The audiologist reviewed the claim file and noted that the Veteran's hearing was normal on his enlistment and discharge audiological examinations.  It appears that she adopted that portion of the ENT examination report with respect to the Veteran's history of noise exposure.  She opined that bilateral hearing loss and tinnitus were "less likely as not" related to his service noise exposure.  

Both VA examiners reasoned that the Veteran's audiological examination at separation was normal.  However, the requirements for service connection for hearing loss as defined at 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a veteran's period of active service in order for service connection to be granted.  

The provisions of 38 C.F.R. § 3.385 do not necessarily preclude a grant of service connection for hearing loss that first meets the regulatory requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, service connection can be established even absent a showing a hearing loss at service separation.  

Although the opinions appear to be based in part on 25 years of post-service noise exposure, the Veteran's April 2010 statement specifically refutes this contention.  He has stated that although he worked in the construction field after service, he was a superintendent and not exposed to loud noise.  This statement is supported by his February 2011 TDIU application, which indicates that he is a retired construction supervisor.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Furthermore, the ENT examiner applied the wrong test for establishing service connection by implying that normal hearing at separation would provide the "clear and convincing evidence" needed to rebut the Veteran's contention that his hearing loss is due to in-service noise exposure.  For these reasons, the VA examinations are inadequate and hold little probative weight.  

The Board places higher probative weight on an October 2009 private medical opinion stating that the Veteran's hearing loss and tinnitus were likely contributed to by noise exposure during service.  Although the doctor indicated that he could not make a "definitive statement" without reviewing the Veteran's STRs, he did review the January 2008 rating decision, which noted normal hearing on entrance and separation examination.

The competent lay and medical evidence of record shows current bilateral hearing loss and tinnitus, in-service noise exposure, hearing loss that might have started during service, and tinnitus that began during service.  More importantly, the only competent medical evidence of record indicates that the Veteran's current bilateral hearing loss and tinnitus are related to noise exposure during service.  At the very least, the evidence concerning nexus is in equipoise.  Resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


